Title: Benjamin Moore to William Coleman, 12 July 1804
From: Moore, Benjamin
To: Coleman, William



[New York] Thursday evening, July 12. 1804.
Mr. Coleman,

The public mind being extremely agitated by the melancholy fate of that great man, Alexander Hamilton, I have thought it would be grateful to my fellow-citizens, would provide against misrepresentation, and, perhaps, be conducive to the advancement of the cause of religion, were I to give a narrative of some facts which have fallen under my own observation, during the time which elapsed between the fatal duel and his departure out of this world.
Yesterday morning, immediately after he was brought from Hoboken to the house of Mr. Bayard, at Greenwich, a message was sent informing me of the sad event, accompanied by a request from General Hamilton, that I would come to him for the purpose of administering the holy communion. I went; but being desirous to afford time for serious reflection, and conceiving that under existing circumstances, it would be right and proper to avoid every appearance of precipitancy in performing one of the most solemn offices of our religion, I did not then comply with his desire. At one o’clock I was again called on to visit him. Upon my entering the room and approaching his bed, with the utmost calmness and composure he said, “My dear Sir, you perceive my unfortunate situation, and no doubt have been made acquainted with the circumstances which led to it. It is my desire to receive the communion at your hands. I hope you will not conceive there is any impropriety in my request.” He added, “It has for some time past been the wish of my heart, and it was my intention to take an early opportunity of uniting myself to the church, by the reception of that holy ordinance.” I observed to him, that he must be very sensible of the delicate and trying situation in which I was then placed; that however desirous I might be to afford consolation to a fellow mortal in distress; still, it was my duty as a minister of the gospel, to hold up the law of God as paramount to all other law; and that, therefore, under the influence of such sentiments, I must unequivocally condemn the practice which had brought him to his present unhappy condition. He acknowledged the propriety of these sentiments, and declared that he viewed the late transaction with sorrow and contrition. I then asked him, “Should it please God, to restore you to health, Sir, will you never be again engaged in a similar transaction? and will you employ all your influence in society to discountenance this barbarous custom?” His answer was, “That, Sir, is my deliberate intention.”
I proceeded to converse with him on the subject of his receiving the Communion; and told him that with respect to the qualifications of those who wished to become partakers of that holy ordinance, my inquiries could not be made in language more expressive than that which was used by our Church. “Do you sincerely repent of your sins past? Have you a lively faith in God’s mercy through Christ, with a thankful remembrance of the death of Christ? And are you disposed to live in love and charity with all men?” He lifted up his hands and said, “With the utmost sincerity of heart I can answer those questions in the affirmative—I have no ill will against Col. Burr. I met him with a fixed resolution to do him no harm. I forgive all that happened.” I then observed to him, that the terrors of the divine law were to be announced to the obdurate and impenitent: but that the consolations of the Gospel were to be offered to the humble and contrite heart: that I had no reason to doubt his sincerity, and would proceed immediately to gratify his wishes. The Communion was then administered, which he received with great devotion, and his heart afterwards appeared to be perfectly at rest. I saw him again this morning, when with his last faltering words, he expressed a strong confidence in the mercy of God through the intercession of the Redeemer. I remained with him until 2 o’clock this afternoon, when death closed the awful scene—he expired without a struggle, and almost without a groan.
By reflecting on this melancoly event, let the humble believer be encouraged ever to hold fast that precious faith which is the only source of true consolation in the last extremity of nature. Let the Infidel be persuaded to abandon his opposition to that gospel which the strong, inquisitive, and comprehensive mind of a Hamilton embraced, in his last moments, as the truth from heaven. Let those who are disposed to justify the practice of duelling, be induced, by this simple narrative, to view with abhorrence that custom which has occasioned in irreparable loss to a worthy and most afflicted family: which has deprived his friends of a beloved companion, his profession of one of its brightest ornaments, and his country of a great statesman and a real patriot.
With great respect,   I remain   your friend and ser’t,

Benjamin Moore.

